
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


ADE CORPORATION
2000 EMPLOYEE STOCK OPTION PLAN1


1. PURPOSES OF THE PLAN

        The ADE Corporation 2000 Employee Stock Option Plan is intended to
encourage ownership of shares of the Common Stock of ADE Corporation (the
"Company") by key employees and consultants of the Company or of its Affiliates
in order to attract such persons, to induce them to work for the benefit of the
Company or of an Affiliate, and to provide additional incentive for them to
promote the long-term success of the Company or of an Affiliate. The Company
desires to reward its key employees and consultants equitably for their service,
value, and commitment to the Company. The Company believes that the Plan will
cause participants to contribute materially to the growth of the Company,
thereby benefiting the Company's shareholders.

2. DEFINITIONS

        Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in the Plan, have the following meanings:

AFFILIATE means a corporation which, for purposes of Section 424 of the Code, is
a parent or subsidiary of the Company, direct or indirect.

BOARD OF DIRECTORS means the Board of Directors of the Company.

CODE means the United States Internal Revenue Code of 1986, as amended.

COMMITTEE means the Compensation Committee of the Board of Directors or any
successor thereto appointed by the Board of Directors pursuant to Section 4
hereof to administer this Plan, or in the absence of any such Committee, means
the full Board of Directors.

COMMON STOCK means shares of the Company's common stock, $.01 par value.

COMPANY means ADE Corporation, a Massachusetts corporation.

DISABILITY or DISABLED means permanent and total disability as defined in
Section 22(e)(3) of the Code.

EXCHANGE ACT means the Securities Exchange Act of 1934, as amended.

FAIR MARKET VALUE of a Share of Common Stock on a particular date shall be the
mean between the highest and lowest quoted selling prices on such date (the
"valuation date") on the securities market where the Common Stock of the Company
is traded, or if there were no sales on the valuation date, on the next
preceding date within a reasonable period (as determined in the sole discretion
of the Committee) on which there were sales. In the event that there were no
sales in such a market within a reasonable period, or in the event the Common
Stock of the Company is not traded on any securities market, the Fair Market
Value shall be as determined in good faith by the Committee in its sole
discretion.

ISO means an option intended to qualify as an incentive stock option under Code
Section 422.

KEY EMPLOYEE means an employee of, or a consultant who is an individual
rendering services to, the Company or an Affiliate (including, without
limitation, an employee who is also serving as an officer or director of the
Company or of an Affiliate), designated by the Committee to be eligible to be
granted one or more Stock Rights under the Plan.

NQSO means an option which is not intended to qualify as an ISO.

--------------------------------------------------------------------------------

(1)As amended on February 19, 2003. Changed text appears in italics.

--------------------------------------------------------------------------------

OPTION means an ISO or NQSO granted under the Plan.

PARTICIPANT means a Key Employee to whom one or more Stock Rights are granted
under the Plan. As used herein, "Participant" shall include "Participant's
Survivors" and a Participant's permitted transferees where the context requires.

PARTICIPANT'S SURVIVORS means a deceased Participant's legal representatives
and/or any person or persons who acquires the Participant's rights to a Stock
Right by will or by the laws of descent or distribution.

PLAN means this ADE Corporation 2000 Employee Stock Option Plan, as amended from
time to time.

SHARES means shares of the Common Stock as to which Stock Rights have been or
may be granted under the Plan or any shares of capital stock into which the
Shares are changed or for which they are exchanged within the provisions of
Section 3 of the Plan. The Shares issued upon exercise of Stock Rights granted
under the Plan may be authorized and unissued shares or shares held by the
Company in its treasury, or both.

STOCK AGREEMENT means an agreement between the Company and a Participant
executed and delivered pursuant to the Plan, in such form as the Committee shall
approve.

STOCK AWARD means an award of Shares or the opportunity to make a direct
purchase of Shares of the Company granted under the Plan.

STOCK RIGHT means a right to Shares of the Company granted pursuant to the Plan
as an ISO, an NQSO, or a Stock Award.

3. SHARES SUBJECT TO THE PLAN

        The number of Shares subject to the Plan as to which Stock Rights may be
granted from time to time shall be 900,000, plus the number of shares of Common
Stock previously reserved for the granting of options under either the Company's
1995 Stock Option Plan or 1997 Stock Option Plan which are not granted under
either of those plans or which are not exercised and cease to be outstanding by
reason of cancellation or otherwise, or the equivalent of such number of Shares
after the Committee, in its sole discretion, has interpreted the effect of any
stock split, stock dividend, combination, recapitalization, or similar
transaction in accordance with Section 16 of the Plan.

        If an Option granted hereunder ceases to be "outstanding", in whole or
in part, the Shares which were subject to such Option shall also be available
for the granting of other Stock Rights under the Plan. Any Stock Right shall be
treated as "outstanding" until such Stock Right is exercised in full or
terminates or expires under the provisions of the Plan, or by agreement of the
parties to the pertinent Stock Agreement, without having been exercised in full.

4. ADMINISTRATION OF THE PLAN

        The Plan shall be administered by the Committee. The Committee shall be
comprised of two or more members of the Board of Directors, all of whom shall be
Non-employee Directors as defined in Rule 16b-3 under the Exchange Act and
"outside directors" as that term is used in Section 162 of the Code and the
regulations promulgated thereunder, or the entire Board of Directors acting as
such a committee. Any provision in this Plan with respect to the Committee
contrary to Rule 16b-3 or Code Section 162 shall be deemed null and void to the
extent permitted by law and deemed appropriate by the Committee. The Committee
may delegate authority to the Chief Executive Officer to grant Stock Rights with
respect to a fixed number of Shares, to be reserved from time to time for such
purpose by vote of the Committee, to Key Employees; provided, however, that no
such delegation shall be

2

--------------------------------------------------------------------------------


permitted with respect to the grant of Stock Rights to any person who is an
officer or director of the Company for purposes of Section 16(b) of the Exchange
Act.

        Subject to the provisions of the Plan, the Committee is authorized to:

(a)Interpret the provisions of the Plan or of any Option, Stock Award, or Stock
Agreement and to make all rules and determinations which it deems necessary or
advisable for the administration of the Plan;

(b)Determine which employees and consultants of the Company or of an Affiliate
shall be designated as Key Employees and which of the Key Employees shall be
granted Stock Rights;

(c)Determine the number of Shares and exercise price for which a Stock Right or
Stock Rights shall be granted;

(d)Specify the terms and conditions upon which a Stock Right or Stock Rights may
be granted; and

(e)In its discretion, accelerate the date of exercise of any installment of any
Stock Right; provided that the Committee shall not, without the consent of the
Participant, accelerate the exercise date of any installment of any Option
granted to such Participant as an ISO (and not previously converted into an NQSO
pursuant to Section 18) if such acceleration would violate the annual vesting
limitation contained in Section 422(d) of the Code, as described in
paragraph (b)(3) of Section 6;

provided, however, that all such interpretations, rules, determinations, terms,
and conditions shall be made and prescribed in the context of preserving the tax
status under Code Section 422 of those Options which are designated as ISOs and
shall be in compliance with any applicable provisions of Rule 16b-3 under the
Exchange Act. Subject to the foregoing, the interpretation and construction by
the Committee of any provisions of the Plan or of any Stock Right granted under
it shall be final, unless otherwise determined by the Board of Directors, if the
Committee is other than the Board of Directors.

        The Committee may employ attorneys, consultants, accountants, or other
persons, and the Committee, the Company, and its officers and directors shall be
entitled to rely upon the advice, opinions, or valuations of such persons. All
actions taken and all interpretations and determinations made by the Committee
in good faith shall be final and binding upon the Company, all Participants, and
all other interested persons. No member or agent of the Committee shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Plan or grants hereunder. Each member of the Committee
shall be indemnified and held harmless by the Company against any cost or
expense (including counsel fees) reasonably incurred by him or liability
(including any sum paid in settlement of a claim with the approval of the
Company) arising out of any act or omission to act in connection with the Plan
unless arising out of such member's own fraud or bad faith. Such indemnification
shall be in addition to any rights of indemnification the members of the
Committee may have as directors or otherwise under the by-laws of the Company,
or any agreement, vote of stockholders, or disinterested directors, or
otherwise.

5. ELIGIBILITY FOR PARTICIPATION

        The Committee shall, in its sole discretion, name the Participants in
the Plan, provided, however, that each Participant must be a Key Employee of the
Company or of an Affiliate at the time a Stock Right is granted. Notwithstanding
the foregoing, the Committee may authorize the grant of a Stock Right to a
person not then an employee of the Company or of an Affiliate; provided,
however, that the actual grant of such Stock Right shall be conditioned upon
such person becoming eligible to become a Participant at or prior to the time of
execution of the Stock Agreement evidencing such Stock Right.

3

--------------------------------------------------------------------------------


The granting of any Stock Right to any individual shall neither entitle that
individual to, nor disqualify him or her from, participation in other grants of
Stock Rights.

6. TERMS AND CONDITIONS OF OPTIONS

        (a)    GENERAL.    Each Option shall be set forth in writing in a Stock
Agreement, duly executed by the Company and, to the extent required by law or
requested by the Company, by the Participant. The Committee may provide that
Options be granted subject to such conditions as the Committee may deem
appropriate, including, without limitation, subsequent approval by the
shareholders of the Company of this Plan or any amendments thereto; provided,
however, that the option price per share of the Shares covered by each Option
shall not be less than the par value per share of the Common Stock. Each Stock
Agreement shall state the number of Shares to which it pertains, the date or
dates on which it first is exercisable, and the date after which it may no
longer be exercised. Option rights may accrue or become exercisable in
installments over a period of time, or upon the achievement of certain
conditions or the attainment of stated goals or events. Exercise of any Option
may be conditioned upon the Participant's execution of a Share purchase
agreement in form satisfactory to the Committee providing for certain
protections for the Company and its other shareholders, including requirements
that the Participant's or the Participant's Survivors' right to sell or transfer
the Shares may be restricted, and the Participant or the Participant's Survivors
may be required to execute letters of investment intent and to acknowledge that
the Shares will bear legends noting any applicable restrictions.

        (b)    ISOS.    In addition to the minimum standards set forth in
paragraph (a) of this Section 6, ISOs shall be subject to the following terms
and conditions, with such additional restrictions or changes as the Committee
determines are appropriate but not in conflict with Code Section 422 and
relevant regulations and rulings of the Internal Revenue Service:

        (1)    ISO OPTION PRICE:    The Option price per Share of the Shares
subject to an ISO shall not be less than one hundred percent (100%) of the Fair
Market Value per share of the Common Stock on the date of grant of the ISO;
provided, however that the Option price per share of the Shares subject to an
ISO granted to a Participant who owns, directly or by reason of the applicable
attribution rules in Code Section 424(d), more than ten percent (10%) of the
total combined voting power of all classes of share capital of the Company or an
Affiliate shall not be less than one hundred ten percent (110%) of the said Fair
Market Value on the date of grant.

        (2)    TERM OF ISO:    Each ISO shall expire not more than ten
(10) years from the date of grant; provided, however, that an ISO granted to a
Participant who owns, directly or by reason of the applicable attribution rules
in Code Section 424(d), more than ten percent (10%) of the total combined voting
power of all classes of share capital of the Company or an Affiliate, shall
expire not more than five (5) years from the date of grant.

        (3)    LIMITATION ON YEARLY ISO EXERCISABILITY:    The aggregate Fair
Market Value (determined at the time each ISO is granted) of the stock with
respect to which ISOs are exercisable for the first time by a Participant in any
calendar year (under this or any other ISO plan of the Company or an Affiliate)
shall not exceed the maximum amount allowable under Section 422 of the Code.

        (4)    LIMITATION ON GRANT OF ISOS:    No ISOs shall be granted after
June 21, 2010, the date which is ten (10) years from the date of the approval of
the Plan by the Board of Directors.

        (c)    LIMITATION ON NUMBER OF OPTIONS GRANTED.    Notwithstanding
anything in the Plan to the contrary, no Participant shall be granted Options in
any calendar year for the purchase of more than 75,000 Shares.

4

--------------------------------------------------------------------------------

7. TERMS AND CONDITIONS OF STOCK AWARDS

        Each Stock Award shall be set forth in a Stock Agreement, duly executed
by the Company and, to the extent required by law or requested by the Company,
by the Participant. The Stock Agreement shall be in the form approved by the
Committee, with such changes and modifications to such form as the Committee, in
its discretion, shall approve with respect to any particular Participant or
Participants. The Stock Agreement shall contain terms and conditions which the
Committee determines to be appropriate and in the best interest of the Company;
provided, however, that the purchase price per share of the Shares covered by
each Stock Award shall not be less than the par value per Share. Each Stock
Agreement shall state the number of Shares to which the Stock Award pertains,
the date prior to which the Stock Award must be exercised by the Participant,
and the terms of any right of the Company to reacquire the Shares subject to the
Stock Award, including the time and events upon which such rights shall accrue
and the purchase price therefor, and any restrictions on the transferability of
such Shares.

8. EXERCISE OF STOCK RIGHTS AND ISSUANCE OF SHARES

        A Stock Right (or any part or installment thereof) shall be exercised by
giving written notice to the Company, together with provision for payment of the
full purchase price in accordance with this Section for the Shares as to which
such Stock Right is being exercised, and upon compliance with any other
conditions set forth in the Stock Agreement. Such written notice shall be signed
by the person exercising the Stock Right, shall state the number of Shares with
respect to which the Stock Right is being exercised, and shall contain any
representation required by the Plan or the Stock Agreement.

        Payment of the purchase price for the Shares as to which such Stock
Right is being exercised shall be made (i) in United States dollars in cash or
by check, (ii) through delivery of shares of Common Stock already owned by the
Participant not subject to any restriction under any plan and having a Fair
Market Value equal as of the date of exercise to the cash exercise price of the
Stock Right, (iii) at the discretion of the Committee, by any other means,
including a promissory note of the Participant, which the Committee determines
to be consistent with the purpose of this Plan and applicable law, (iv) at the
discretion of the Committee, in accordance with a cashless exercise program
established with a securities brokerage firm and approved by the Committee, or
(v) at the discretion of the Committee, by any combination of (i), (ii), (iii),
and (iv) above. Notwithstanding the foregoing, the Committee shall accept only
such payment on exercise of an ISO as is permitted by Section 422 of the Code.

        The Company shall reasonably promptly deliver the Shares as to which
such Stock Right was exercised to the Participant (or to the Participant's
Survivors, as the case may be). In determining what constitutes "reasonably
promptly," it is expressly understood that the delivery of the Shares may be
delayed by the Company in order to comply with any law or regulation which
requires the Company to take any action with respect to the Shares prior to
their issuance. The Shares shall, upon delivery, be fully paid, non-assessable
Shares.

9. RIGHTS AS A SHAREHOLDER

        No Participant to whom a Stock Right has been granted shall have rights
as a shareholder with respect to any Shares covered by such Stock Right, except
after due exercise thereof and tender of the full purchase price for the Shares
being purchased pursuant to such exercise and registration of the Shares in the
Company's share register in the name of the Participant.

10. ASSIGNABILITY AND TRANSFERABILITY OF STOCK RIGHTS

        ISOs and, except as otherwise provided in the pertinent Stock Agreement,
NQSOs and Stock Awards shall not be transferable by the Participant other than
by will or by the laws of descent and distribution or pursuant to a qualified
domestic relations order as defined by the Code or Title I of the

5

--------------------------------------------------------------------------------


Employee Retirement Income Security Act of 1974 or the rules thereunder;
provided, however, that the designation of a beneficiary of a Stock Right by a
Participant shall not be deemed a transfer prohibited by this Section. Except as
provided in the preceding sentence or as otherwise permitted under an NQSO or
Stock Award Stock Agreement, a Stock Right shall be exercisable, during the
Participant's lifetime, only by such Participant (or by his or her legal
representative) and shall not be assigned, pledged, or hypothecated in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment, or similar process. Any attempted transfer, assignment,
pledge, hypothecation, or other disposition of any Stock Right or of any rights
granted thereunder contrary to the provisions of this Plan, or the levy of any
attachment or similar process upon a Stock Right, shall be null and void.

11. EFFECT OF TERMINATION OF SERVICE

(a)Except as otherwise provided in the pertinent Stock Agreement or as otherwise
provided in Section 12, 13, or 14, if a Participant ceases to be an employee of
or consultant to the Company and its Affiliates (a "Termination of Service") for
any reason other than termination "for cause", Disability, or death before the
Participant has exercised all Stock Rights, the Participant may exercise any
Stock Right granted to him or her to the extent that the Stock Right is
exercisable on the date of such Termination of Service, but only within a period
of not more than three (3) months after the date of the Participant's
Termination of Service or, if earlier, within the originally prescribed term of
the Stock Right. Notwithstanding the foregoing, except as provided in Section 13
or 14, in no event may an ISO be exercised later than three (3) months after the
Participant's termination of employment with the Company and its Affiliates.

(b)The provisions of this Section, and not the provisions of Section 13 or 14,
shall apply to a Participant who subsequently becomes disabled or dies after the
Termination of Service; provided, however, that in the case of a Participant's
death within three (3) months after the Termination of Service, the
Participant's Survivors may exercise the Stock Right within one (1) year after
the date of the Participant's death, but in no event after the date of
expiration of the term of the Stock Right.

(c)Notwithstanding anything herein to the contrary, if subsequent to a
Participant's Termination of Service, but prior to the exercise of a Stock
Right, the Committee determines that, either prior or subsequent to the
Participant's Termination of Service, the Participant engaged in conduct which
would constitute "cause" (as defined in Section 12), then such Participant shall
forthwith cease to have any right to exercise any Stock Right.

(d)Absence from work with the Company or an Affiliate because of temporary
disability (any disability other than a permanent and total Disability as
defined in Section 2 hereof), or a leave of absence for any purpose, shall not,
during the period of any such absence, be deemed, by virtue of such absence
alone, a Termination of Service, except as the Committee may otherwise expressly
provide.

(e)A change of employment or other service within or among the Company and its
Affiliates shall not be deemed a Termination of Service, so long as the
Participant continues to be an employee of or consultant to the Company or any
Affiliate; provided, however, that if a Participant's employment with the
Company or an Affiliate should cease (other than to become an employee of
another Affiliate or of the Company), then paragraph (a) of this Section 11
shall apply as to any ISOs granted to such Participant.

6

--------------------------------------------------------------------------------



12. EFFECT OF TERMINATION OF SERVICE FOR "CAUSE"

        Except as otherwise provided in the pertinent Stock Agreement, in the
event of a Termination of Service of a Participant "for cause," all outstanding
and unexercised Stock Rights as of the date the Participant is notified his or
her service is terminated "for cause" will immediately be forfeited. For
purposes of this Section 12, "cause" shall include (and is not limited to)
dishonesty with respect to the Company and its Affiliates, insubordination,
substantial malfeasance or nonfeasance of duty, unauthorized disclosure of
confidential information, conduct substantially prejudicial to the business of
the Company or any Affiliate, and termination by the Participant in violation of
an agreement by the Participant to remain in the employ or service of the
Company or an Affiliate. The determination of the Committee as to the existence
of cause will be conclusive on the Participant and the Company. "Cause" is not
limited to events which have occurred prior to a Participant's Termination of
Service, nor is it necessary that the Committee's finding of "cause" occur prior
to termination. If the Committee determines, subsequent to a Participant's
Termination of Service but prior to the exercise of a Stock Right, that either
prior or subsequent to the Participant's termination the Participant engaged in
conduct which would constitute "cause," then the right to exercise any Stock
Right shall be forfeited. Any definition in an agreement between a Participant
and the Company or an Affiliate which contains a conflicting definition of
"cause" for termination and which is in effect at the time of such termination
shall supersede the definition in this Plan with respect to that Participant.

13. EFFECT OF TERMINATION OF SERVICE FOR DISABILITY

        Except as otherwise provided in the pertinent Stock Agreement, in the
event of a Termination of Service by reason of Disability, the Disabled
Participant may exercise any Stock Right granted to him or her to the extent
exercisable but not exercised on the date of Disability. A Disabled Participant
may exercise such rights only within a period of not more than one (1) year
after the date that the Participant became Disabled or, if earlier, within the
originally prescribed term of the Stock Right.

        The Committee shall make the determination both of whether Disability
has occurred and the date of its occurrence (unless a procedure for such
determination is set forth in another agreement between the Company and such
Participant, in which case such procedure shall be used for such determination).
If requested, the Participant shall be examined by a physician selected or
approved by the Committee, the cost of which examination shall be paid for by
the Company.

14. EFFECT OF DEATH WHILE AN EMPLOYEE

        Except as otherwise provided in the pertinent Stock Agreement, in the
event of death of a Participant while the Participant is an employee of or
consultant to the Company or an Affiliate, any Stock Rights granted to such
Participant may be exercised by the Participant's Survivors to the extent
exercisable but not exercised on the date of death. Any such Stock Right must be
exercised within one (1) year after the date of death of the Participant.

15. PURCHASE FOR INVESTMENT

        Unless the offering and sale of the Shares to be issued upon the
particular exercise of a Stock Right shall have been effectively registered
under the Securities Act of 1933, as now in force or hereafter amended (the
"Securities Act"), the Company shall be under no obligation to issue the Shares
covered by such exercise unless and until the following conditions have been
fulfilled:

(a)The person who exercises such Stock Right shall warrant to the Company, at
the time of such exercise or receipt, as the case may be, that such person is
acquiring such Shares for his own account for investment and not with a view to,
or for sale in connection with, the distribution of any such Shares, in which
event the person acquiring such Shares shall be bound by the

7

--------------------------------------------------------------------------------

provisions of the following legend which shall be endorsed upon the certificate
evidencing the Shares issued pursuant to such exercise or such grant:

"The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or
(b) the Company shall have received an opinion of counsel satisfactory to it
that an exemption from registration under such Act is then available, and
(2) there shall have been compliance with all applicable state securities laws.

(b)The Company shall have received an opinion of its counsel that the Shares may
be issued upon such particular exercise in compliance with the Securities Act
without registration thereunder.

        The Company may delay issuance of the Shares until completion of any
action or obtaining of any consent which the Company deems necessary under any
applicable law (including, without limitation, state securities or "blue sky"
laws).

16. ADJUSTMENTS

        Upon the occurrence of any of the following events, a Participant's
rights with respect to any Stock Right granted to him or her hereunder which
have not previously been exercised in full shall be adjusted as hereinafter
provided, unless otherwise specifically provided in the written agreement
between the Participant and the Company relating to such Stock Right or in any
employment agreement between a Participant and the Company or an Affiliate:

        (a)    STOCK DIVIDENDS AND STOCK SPLITS.    If the shares of Common
Stock shall be subdivided or combined into a greater or smaller number of shares
or if the Company shall issue any shares of Common Stock as a stock dividend on
its outstanding Common Stock, the number of shares of Common Stock deliverable
upon the exercise of such Stock Right shall be appropriately increased or
decreased proportionately, and appropriate adjustments shall be made in the
purchase price per share to reflect such subdivision, combination, or stock
dividend

        (b)    MERGERS OR CONSOLIDATIONS.    If the Company is to be
consolidated with or acquired by another entity in a merger, or in the event of
a sale of all or substantially all of the Company's assets (an "Acquisition"),
the Company may take such action with respect to outstanding Stock Rights as the
Committee or the Board of Directors may deem to be equitable and in the best
interests of the Company and its stockholders under the circumstances,
including, without limitation, (i) giving the Participant reasonable advance
notice of the pendency of the Acquisition and accelerating the vesting of the
Stock Rights so that they become exercisable in full immediately prior to the
Acquisition, (ii) making appropriate provision for the continuation of the Stock
Rights by substituting on an equitable basis for the shares then subject to the
Options either the consideration payable with respect to the outstanding shares
of Common Stock in connection with the Acquisition or securities of any
successor or acquiring entity, or (iii) giving the Participant reasonable
advance notice of the pendency of the Acquisition and canceling the Stock Rights
effective upon the Acquisition if they are not exercised prior to the
Acquisition.

        (c)    RECAPITALIZATION OR REORGANIZATION.    In the event of a
recapitalization or reorganization of the Company (other than a transaction
described in paragraph (b) of this Section 16) pursuant to which securities of
the Company or of another corporation are issued with respect to the outstanding
shares of Common Stock, a Participant upon exercising a Stock Right shall be
entitled to receive for the purchase price paid upon such exercise the
securities he or she would have received if he or she had exercised such Stock
Right prior to such recapitalization or reorganization.

8

--------------------------------------------------------------------------------


        (d)    MODIFICATION OF ISOS.    Notwithstanding the foregoing, any
adjustments made pursuant to paragraph (a), (b), or (c) of this Section 16 with
respect to ISOs shall be made only after the Committee determines whether such
adjustments would constitute a "modification" of such ISOs (as that term is
defined in Section 424(h) of the Code) or would cause any adverse tax
consequences for the holders of such ISOS. If the Committee determines that such
adjustments made with respect to ISOs would constitute a modification of such
ISOs, it may refrain from making such adjustments, unless the holder of an ISO
specifically requests in writing that such adjustment be made and such writing
indicates that the holder has full knowledge of the consequences of such
"modification" on his or her income tax treatment with respect to the ISO.

17. FRACTIONAL SHARES

        No fractional share shall be issued under the Plan, and the person
exercising any Stock Right shall receive from the Company cash in lieu of any
such fractional share equal to the Fair Market Value thereof determined in good
faith by the Board of Directors of the Company.

18. CONVERSION OF ISOS INTO NON-QUALIFIED OPTIONS; TERMINATION OF ISOS.

        Any Options granted under this Plan which do not meet the requirements
of the Code for ISOs shall automatically be deemed to be NQSOs without further
action on the part of the Committee. The Committee, at the written request of
any Participant, may in its discretion take such actions as may be necessary to
convert such Participant's ISOs (or any portion thereof) that have not been
exercised on the date of conversion into NQSOs at any time prior to the
expiration of such ISOs, regardless of whether the Participant is an employee of
the Company or an Affiliate at the time of such conversion. Such actions may
include, but not be limited to, extending the exercise period or reducing the
exercise price of the appropriate installments of such Options. At the time of
such conversion, the Committee (with the consent of the Participant) may impose
such conditions on the exercise of the resulting NQSOs as the Committee in its
discretion may determine, provided that such conditions shall not be
inconsistent with this Plan. Nothing in the Plan shall be deemed to give any
Participant the right to have such Participant's ISOs converted into NQSOs, and
no such conversion shall occur until and unless the Committee takes appropriate
action. The Committee, with the consent of the Participant, may also terminate
any portion of any ISO that has not been exercised at the time of such
termination.

19. WITHHOLDING

        In the event that any federal, state, or local income taxes, employment
taxes, Federal Insurance Contributions Act ("FICA") withholdings, or other
amounts are required by applicable law or governmental regulation to be withheld
from the Participant's salary, wages, or other remuneration in connection with
the exercise of a Stock Right or a Disqualifying Disposition (as defined in
Section 20), the Participant shall advance in cash to the Company, or to any
Affiliate of the Company which employs or employed the Participant, the amount
of such withholdings unless a different withholding arrangement, including the
use of shares of the Company's Common Stock, is authorized by the Committee (and
permitted by law); provided, however, that with respect to persons subject to
Section 16 of the Exchange Act, any such withholding arrangement shall be in
compliance with any applicable provisions of Rule 16b-3 promulgated under
Section 16 of the Exchange Act. For purposes hereof, the Fair Market Value of
any shares withheld for purposes of payroll withholding shall be determined in
the manner provided in Section 2 hereof, as of the most recent practicable date
prior to the date of exercise. If the Fair Market Value of the shares withheld
is less than the amount of payroll withholdings required, the Participant may be
required to advance the difference in cash to the Company or the Affiliate
employer. The Committee in its discretion may condition the exercise of an
Option for less than the then Fair Market Value on the Participant's payment of
such additional withholding.

9

--------------------------------------------------------------------------------


20. NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION

        Each Key Employee who receives an ISO must agree to notify the Company
in writing immediately after the Key Employee makes a Disqualifying Disposition
of any Shares acquired pursuant to the exercise of an ISO. A Disqualifying
Disposition is any disposition (including any sale) of such shares before the
later of (a) two years after the date the Key Employee was granted the ISO, or
(b) one year after the date the Key Employee acquired Shares by exercising the
ISO. If the Key Employee has died before such Shares are sold, these holding
period requirements do not apply and no Disqualifying Disposition can occur
thereafter.

21. EFFECTIVE DATE; TERMINATION OF THE PLAN

        The Plan shall be effective on June 21, 2000, the date it was approved
by the Board of Directors. Stock Rights may be granted under the Plan on and
after its effective date; provided, however, that any such Stock Rights shall be
null and void if the Plan is not approved by the stockholders of the Company
within twelve (12) months after the effective date. The Plan will terminate on
June 21, 2010, the date which is ten (10) years from the date of its approval by
the Board of Directors. The Plan may be terminated at an earlier date by vote of
the stockholders of the Company; provided, however, that any such earlier
termination will not affect any Stock Rights granted or Stock Agreements
executed prior to the effective date of such termination.

22. AMENDMENT OF THE PLAN

        The Plan may be amended by the stockholders of the Company. The Plan may
also be amended by the Board of Directors or the Committee, including, without
limitation, to the extent necessary to qualify any or all outstanding Stock
Rights granted under the Plan or Stock Rights to be granted under the Plan for
favorable federal income tax treatment (including deferral of taxation upon
exercise) as may be afforded incentive stock options under Section 422 of the
Code, to the extent necessary to ensure the qualification of the Plan under
Rule 16b-3 under the Exchange Act, and to the extent necessary to qualify the
shares issuable upon exercise of any outstanding Stock Rights granted, or Stock
Rights to be granted, under the Plan for listing on any national securities
exchange or quotation in any national automated quotation system of securities
dealers. Any amendment approved by the Board of Directors or the Committee which
is of a scope that requires stockholder approval in order to ensure favorable
federal income tax treatment for any ISOs or requires stockholder approval in
order to ensure the compliance of the Plan with Rule 16b-3 or Section 162(m) of
the Code shall be subject to obtaining such stockholder approval. No
modification or amendment of the Plan shall adversely affect any rights under a
Stock Right previously granted to a Participant without such Participant's
consent.

        In its discretion, the Committee may amend any term or condition of any
outstanding Stock Right, provided (i) such term or condition as amended is
permitted by the Plan, (ii) if the amendment is adverse to the Participant, such
amendment shall be made only with the consent of the Participant, (iii) any such
amendment of any ISO shall be made only after the Committee determines whether
such amendment would constitute a "modification" of any Stock Right which is an
ISO (as that term is defined in Section 424(h) of the Code) or would cause any
adverse tax consequences for the holder of such ISO, and (iv) with respect to
any Stock Right held by any Participant who is subject to the provisions of
Section 16(a) of the 1934 Act, any such amendment shall be made only after the
Committee determines whether such amendment would constitute the grant of a new
Stock Right.

23. EMPLOYMENT OR OTHER RELATIONSHIP

        Nothing in the Plan or any Stock Agreement shall be deemed to prevent
the Company or an Affiliate from terminating the employment status of a
Participant, nor to prevent a Participant from

10

--------------------------------------------------------------------------------


terminating his or her own employment, or to give any Participant a right to be
retained in employment or other service by the Company or any Affiliate for any
period of time.

24. GOVERNING LAW

        This Plan shall be construed and enforced in accordance with the law of
the Commonwealth of Massachusetts.

11

--------------------------------------------------------------------------------



QuickLinks


ADE CORPORATION 2000 EMPLOYEE STOCK OPTION PLAN1
